09-3393-ag
     Li v. Holder

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15 th day of March, two thousand ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                                  Chief Judge,
 8                    JOHN M. WALKER, JR.,
 9                    DEBRA ANN LIVINGSTON,
10                                  Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       REN AI LI,
14                Petitioner,
15
16                    -v.-                                               09-3393-ag
17
18       ERIC H. HOLDER, JR.,
19                Respondent.
20       - - - - - - - - - - - - - - - - - - - -X
21
22       APPEARING FOR PETITIONER:              MATTHEW L. KOLKEN, Kolken &
23                                              Kolken, Buffalo, NY.
24
25       APPEARING FOR RESPONDENT:              JAMIE DOWD (Susan Houser,
26                                              Francis Fraser, Tony West, on
27                                              the brief), Office of
28                                              Immigration Litigation,


                                                  1
 1                                  Department of Justice,
 2                                  Washington, DC.
 3
 4       Petition for review of a final order from the Board of

 5   Immigration Appeals (“BIA”) denying a motion to reopen a

 6   final order of exclusion.

 7       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

 8   AND DECREED that the petition be DENIED.

 9       Ren Ai Li, a citizen and national of China, petitions

10   for review of a final order of the BIA denying his motion to

11   reopen his 1995 order of exclusion.     We assume the parties’

12   familiarity with the underlying facts and procedural history

13   in this case.

14       “We review the denial of a motion to reopen for abuse of

15   discretion.”     Alrefae v. Chertoff, 471 F.3d 353, 357 (2d

16   Cir. 2006).     “In general, when a respondent who has been

17   ordered excluded in absentia moves to reopen the proceedings

18   by showing reasonable cause, the IJ has broad discretion to

19   grant or deny that motion based on all the facts and

20   circumstances involved, including the general strength and

21   plausibility of the evidentiary showing that the movant has

22   made.”   Twum v. INS, 411 F.3d 54, 58 (2d Cir. 2005)

23   (internal quotation marks and citations omitted).

24       Here, Li attempts to demonstrate reasonable cause for

25   missing an August 1995 hearing that led to a decision issued

                                      2
 1   in absentia.   He argues that he lacked notice from the court

 2   or his own attorney.    However, the record demonstrates that

 3   Li received oral notice of the August 1995 hearing at an

 4   April 1995 hearing (and that he understood the translation

 5   of that oral notice), and that he received written notice of

 6   the new hearing date.    Either of these notices would have

 7   been independently adequate.    See 8 C.F.R. § 1003.26.

 8       Li concedes that he “do[es] not recall why [he] was not

 9   at the August 3, 1995 hearing.”     As the notice Li received

10   was adequate, and he cannot remember why he missed the

11   hearing, the BIA did not abuse its broad discretion by

12   denying the motion to reopen.

13       Finding no merit in Li’s remaining arguments, we hereby

14   DENY the petition.

15
16                                  FOR THE COURT:
17                                  CATHERINE O’HAGAN WOLFE, CLERK
18




                                     3